Exhibit 10.1

XERIUM TECHNOLOGIES, INC.

2007 CORPORATE AWARD UNDER THE

2006 CASH INCENTIVE BONUS PLAN

Dated as of March 29, 2007

In recognition of the important contributions that                      (the
“Employee”) can make to the success of Xerium Technologies, Inc. (the “Company”)
and its affiliates, pursuant to the Xerium Technologies, Inc. 2006 Cash
Incentive Bonus Plan (the “Plan”), the Company hereby grants to the Employee the
2007 Corporate Award (the “Corporate Award”) set forth below.

 

1. 2007 Corporate Award.

This Corporate Award is intended to be an Award under the Plan. All provisions
of the Plan shall apply in respect of this Corporate Award, including without
limitation the limitation on the size of awards set forth in the Plan. In the
case of a conflict between this Corporate Award and the Plan, the terms of the
Plan shall govern.

 

2. Definitions.

The following definitions will apply for purposes of this Agreement. Capitalized
terms not defined in the Agreement are used as defined in the Plan.

2.1. “Affiliated Person” means, with respect to any Person, any other Person
that directly or indirectly, controls or is controlled by or is under common
control with such Person.

2.2. “Base Salary” means the base salary actually paid to the Employee in 2007.
For the avoidance of doubt, “base salary” does not mean the base salary of the
Employee in effect as of any particular moment in time.

2.3. “Financial Statements” means, if the Company is required to make periodic
reports under the Securities Exchange Act of 1934, as amended as of December 31,
2007, the Company’s consolidated financial statements filed with the Securities
and Exchange Commission on Form 10-K for 2007 and if as of December 31, 2007 the
Company is not required to make periodic reports under the Securities Exchange
Act of 1934, as amended, the Company’s regularly prepared annual audited
financial statements for 2007 prepared by management.

2.4. “Maximum” means the amount established by the Committee as the “Maximum”
for the purposes of this Corporate Award no later than 90 days after the
commencement of fiscal year 2007, subject to adjustment pursuant to Section 3
below.

2.5. “Performance Metric” means Adjusted EBITDA, as such term is defined in the
Credit and Guaranty Agreement (the “Credit Agreement”), dated as of May 19,
2005, entered into by and among the Company, certain subsidiaries of the
Company, Citigroup



--------------------------------------------------------------------------------

Global Markets, Inc., CIBC World Markets Corp. and other agents and banks party
thereto, as amended and in effect on March 29, 2007, for fiscal year 2007 (or
such other period as provided in Section 6 below); provided, however, that
(i) expense of awards under the Plan that reduce Adjusted EBITDA shall be added
back to Adjusted EBITDA in calculating the Performance Metric and (ii) for the
purpose of the calculating the Performance Metric, the reference to
“Consolidated Restructuring Costs” in the definition of Adjusted EBITDA in the
Credit Agreement shall mean (instead of the definition of “Consolidated
Restructuring Costs” contained in the Credit Agreement) “with respect to any
Person for any period, any restructuring or related impairment costs for such
Person and its Subsidiaries resulting from the restructuring activities of such
Person and its Subsidiaries”.

2.6. “Person” means any individual, partnership, limited liability company,
corporation, association, trust, joint venture, unincorporated organization, or
other entity or group.

2.7. “Specified Percentage” means         %.

2.8. “Subsidiary” means any Person of which the Company at the time (i) owns,
directly or indirectly, at least a majority of the outstanding capital stock (or
other shares of beneficial interest) entitled to vote generally or
(ii) controls, directly or indirectly, the board of directors or managers (or
equivalent governing body) of such Person.

2.9. “Target” means the amount established by the Committee as the “Target” for
the purposes of this Corporate Award no later than 90 days after the
commencement of fiscal year 2007, subject to adjustment pursuant to Section 3
below.

2.10. “Threshold” means the amount established by the Committee as the
“Threshold” for the purposes of this Corporate Award no later than 90 days after
the commencement of fiscal year 2007, subject to adjustment pursuant to
Section 3 below.

 

3. Adjustment of Threshold, Target and Maximum.

If there is any acquisition or disposition of any business by the Company or any
of its Subsidiaries during the performance measurement period, the level at
which the Threshold, Target and Maximum are achieved, if at all, shall be
measured by reference to the Performance Metric determined without regard to the
effects of such acquisition or disposition. For this purpose, performance of a
disposed business for 2007 shall be determined on an extrapolated basis based
upon performance from the beginning of fiscal year 2007 through the date of
disposition.

 

4. Determination of Award.

4.1. Administration. This Corporate Award shall be administered by the
Committee. The Committee shall have the authority to: (a) determine the amount
of the Performance Metric and (b) interpret this Corporate Award and any other
terms and conditions associated with any Corporate Award and to decide any
questions and settle all controversies and disputes that may arise in connection
with this Corporate Award. Determinations of the Committee with respect to this
Award shall be conclusive and binding.

 

-2-



--------------------------------------------------------------------------------

4.2. Determination of Amount Paid under Corporate Award. Subject to the terms
and conditions of this Corporate Award and the Plan, including without
limitation Sections 6 and 7 below, the amount to be paid under this Corporate
Award shall be determined as follows:

a. If the Performance Metric is less than or equal to the Threshold, no payment
shall be made under this Corporate Award.

b. If the Performance Metric is greater than the Threshold but less than the
Target, the amount to be paid under this Corporate Award shall equal the product
of (i) Base Salary, (ii) the Specified Percentage and (iii) a fraction, the
numerator of which is the Performance Metric minus the Threshold and the
denominator of which is the Target minus the Threshold.

c. If the Performance Metric equals the Target, then the amount to be paid under
this Corporate Award shall equal the product of the (i) Base Salary and (ii) the
Specified Percentage.

d. If the Performance Metric is greater than the Target but less than the
Maximum, the amount to be paid under this Corporate Award shall equal the
product of (i) Base Salary, (ii) the Specified Percentage and (iii) the sum of
one and a fraction, the numerator of which is the Performance Metric minus
Target and the denominator of which is the Maximum minus the Target.

e. If the Performance Metric equals or exceeds the Maximum, then amount to be
paid under this Corporate Award shall equal the product of (i) Base Salary,
(ii) the Specified Percentage and (iii) two.

f. In no event shall the payments under this Corporate Award exceed two times
the Specified Percentage of Base Salary.

4.3. No Right to Participate. Nothing in this Corporate Award shall be deemed to
create any obligation on the part of the Committee to select the Employee to
receive an award under the Plan on the same terms or conditions or at all for
any subsequent fiscal year.

 

5. Payment of Corporate Award.

Payment under this Corporate Award shall be made on or before March 15, 2008,
provided that in the event of a transaction contemplated by Section 6 below
payment shall be made within 30 days of the occurrence of such transaction (and
not later than March 15, 2008).

 

6. Merger or Combination.

If (a) the Company merges into or combines with any other entity and,
immediately following such merger or combination, any Person or group of Persons
acting in concert holds 50% or more of the voting power of the entity surviving
such merger or

 

-3-



--------------------------------------------------------------------------------

combination (other than any Person or group of Persons which held 50% or more of
the Company’s voting power immediately prior to such merger or combination or
any Affiliated Person of any such Person or member of such group); (b) any
Person or group of Persons acting in concert acquires 50% or more of the
Company’s voting power; or (c) the Company sells all or substantially all of its
assets or business for cash or for securities of another Person or group of
Persons (other than to any Person or group of Persons which held 50% or more of
the Company’s total voting power immediately prior to such sale or to any
Affiliated Person of any such Person or any member of such group), then, unless
the Committee provides for the continuation or assumption of the Corporate Award
or for the grant of new awards in substitution therefor (which need not be
payable in cash) by the surviving entity or acquiror, in each case on such terms
and subject to such conditions as the Committee may determine, with respect to
the Corporate Award that is not so assumed or continued:

(a) In the event such transaction occurs on or after December 31, 2007, the
Committee shall determine the Performance Metric prior to the occurrence of the
transaction acting in its sole reasonable discretion. If the Financial
Statements are not available prior to the time of such determination, the
Committee shall make such determination based upon the financial information
then available to the Company.

(b) In the event such transaction occurs prior to December 31, 2007, the
Performance Metric shall be determined as follows: (i) the then current fiscal
year shall be deemed to end on the effective date of such transaction; and
(ii) the Performance Metric for the shortened fiscal year described in clause
(i) above shall be determined by the Committee acting in its sole reasonable
discretion based upon the financial information available to the Company (it
being understood that the Committee may, to the extent it deems necessary,
extrapolate the Performance Metric through the effective date of the transaction
based upon available data) and; (iii) the Performance Metric as determined
pursuant to clause (ii) shall then be adjusted by multiplying it by a fraction,
the numerator of which is 365 and the denominator of which is the number of days
in the shortened fiscal year, and the Performance Metric as so adjusted shall be
the “Performance Metric” for the purposes of Section 4.2 (but subject to
Section 6(c) below).

(c) In the event the transaction contemplated by this Section 6 occurs prior to
December 31, 2007, any payments to be made under this Corporate Award as
determined pursuant to Section 4.2 after application of Section 6(b), shall be
adjusted by multiplying the amount determined pursuant to Section 4.2 by a
fraction, the numerator of which is the number of days in the shortened fiscal
year described clause (i) of Section 6(b) and the denominator of which is 365.

 

7. Termination of Employment.

7.1. Resignation or Termination by the Company. If the Employee ceases to be
employed by the Company or any of its Subsidiaries prior to December 31, 2007 as
a result of resignation, dismissal or any other reason, such Employee shall not
receive any payment under this Corporate Award.

 

-4-



--------------------------------------------------------------------------------

7.2. Specified Percentage. If and to the extent that Employee has any rights,
whether pursuant to an agreement with the Company or any of its Affiliated
Persons or otherwise, to participate in the Plan with respect to 2007 at a
participation rate in excess of the Specified Percentage, in consideration of
the grant of restricted stock units to the Employee under that certain
Performance Based Restricted Stock Units Agreement between the Employee and the
Company dated on or about the date hereof, Employee, for the benefit of the
Company and its Affiliated Persons, waives such rights with respect to 2007,
including without limitation any such rights relating to the termination of
employment by Employee based upon the Employee’s participation rate in the Plan
for 2007.

7.3. Rights upon Termination Pursuant to Agreement. The Company may provide
rights to the Employee in respect of the Corporate Award upon termination of
employment that differ from those set forth in Section 7.1 pursuant to an
agreement with the Employee. Except to the extent otherwise addressed in any
such agreement, the provisions of this Corporate Award, including Section 7.1,
and the Plan shall control. This Section 7.3 shall not limit Section 7.2.

 

8. Miscellaneous.

8.1. Employment Rights. This Corporate Award shall not create any right of the
Employee to continued employment with the Company or any of its Affiliated
Persons or limit the right of Company or any of its Affiliated Persons to
terminate the Employee’s employment at any time and shall not create any right
of the Employee to employment with the Company or any of its Affiliated Persons.
Except to the extent required by applicable law that cannot be waived, the loss
of this Corporate Award shall not constitute an element of damages in the event
of termination of the Employee’s employment even if the termination is
determined to be in violation of an obligation of the Company or any of its
Affiliated Persons to the Employee by contract or otherwise.

8.2. Unfunded Status. The obligations of the Company hereunder shall be
contractual only and payments by the Company hereunder shall be made from the
general assets of the Company. The Employee shall rely solely on the unsecured
promise of the Company and nothing herein shall be construed to give the
Employee or any other person or persons any right, title, interest or claim in
or to any specific asset, fund, reserve, account or property of any kind
whatsoever owned by the Company or any of its Affiliated Persons.

8.3. Severability. Any term or provision of this Corporate Award that is invalid
or unenforceable in any situation in any jurisdiction will not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. In the event that any provision hereof
would, under applicable law, be invalid or unenforceable in any respect, such
provision will be construed by modifying or limiting it so as to be valid and
enforceable to the maximum extent compatible with, and possible under,
applicable law.

8.4. Governing Law. This Corporate Award and all actions arising in whole or in
part under or in connection herewith, will be governed by and construed in
accordance with the domestic substantive laws of the State of Delaware, without
giving effect to any choice or conflict of law provision or rule that would
cause the application of the laws of any other jurisdiction.

 

-5-



--------------------------------------------------------------------------------

8.5. 409A. This Corporate Award shall be construed and administered consistent
with the intent that it be at all times in compliance with, or exempt from, the
requirements of Section 409A of the Internal Revenue Code and the regulations
thereunder.

8.6. Section 162(m). This Corporate Award shall be construed and administered
consistent with the intent that it qualify to the maximum extent possible as
qualifying performance-based compensation within the meaning of Section 162(m)
of the Internal Revenue Code and the regulations thereunder.

8.7. Amendment. This Corporate Award may only be amended in accordance with the
provisions of the Plan.

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Xerium Technologies, Inc. has executed this instrument as of
the date first written above.

 

Xerium Technologies, Inc.

By:

 

 

  Name:     Title:    

 

Acknowledged and agreed:

EMPLOYEE

By:

 

 

 

Name:

   

 

-7-